Citation Nr: 1717906	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-02 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1971 to December 1973.  

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in September 2015, when it was remanded for further development.  The case has now been returned to the Board for further appellate action.

In his February 2012 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2015.  The scheduled hearing was not conducted and in the September 2015 remand, the Board determined that the Veteran had withdrawn his request.  The Veteran has not taken issue with the finding made by the Board in September 2015.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the September 2015 remand, the Board directed that the appropriate development should be conducted in an attempt to verify the Veteran's reported in-service stressor.  A review of the record shows that in December 2015, the USMC was contacted in an attempt to determine whether the Veteran's report of drill instructor misconduct and his report of a fellow service member dying during boot camp could be verified.  In a December 2015 response, it was noted that incidents involving drill instructor abuse were not identified in Command Chronologies, but was further noted that if an investigation of the incident was conducted, the report may be accessible at Command Level Investigations.  There is no indication from the record that an attempt to determine whether an investigation of the incident described by the Veteran was undertaken.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the September 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional attempts to verify the Veteran's reported in-service PTSD stressor must be made.  

If the Veteran's in-service stressor is  verified, the Veteran should be afforded another VA examination to determine whether he has a psychiatric disability, to include PTSD, as a result of a verified in-service stressor and/or incident.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Conduct appropriate development to attempt verification of the Veteran's reported in-service stressor, to specifically include obtaining any investigative report that may exist with the USMC office of Command Level Investigations.  The RO should refer to the December 2015 email correspondence with the USMC for appropriate sources of information.  

2. Undertake appropriate development to obtain the Veteran's complete service personnel records.  

3. Identify and obtain any outstanding VA and private treatment records not already of record in the claims file. 

4.  If an in-service stressor is verified, schedule the Veteran for a VA examination by a psychiatrist or psychologist with appropriate expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should diagnose all currently present psychiatric disabilities, to include PTSD.  Then, the examiner should provide an opinion as to whether any currently present psychiatric disability is at least as likely as not (50 percent or better probability) related to the Veteran's active service, to include any verified stressor sustained therein.  In forming the opinion, the examiner must comment on the diagnoses of PTSD and bipolar disorder currently of record.  

The rationale for all opinions expressed must be provided.  

5.  Then, readjudicate the issue on appeal. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and afford the Veteran and his representative the appropriate time to respond. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






